DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is April 26, 20139 since applicants have not filed a certified English translation of their foreign priority document KR 10-2018-0119144.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Claim Objections
Claims 2-4 are objected to because of the following informalities: in claim 2, after the structure of Formula 2, a period should be added; in claim 3, after the structure of Formula 3, a period should be added; in claim 4, after the structure of Formula 4, a period should be added.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL “The synthesis and application of thermally stable dyes for ink-jet printed LCD color filters” by Kim et al. (hereafter Kim et al.).
With respect to claims 1-4, the Kim et al reference teaches a red perylene dye of the formula

    PNG
    media_image1.png
    174
    242
    media_image1.png
    Greyscale

wherein R is of the formulas

    PNG
    media_image2.png
    163
    165
    media_image2.png
    Greyscale

See Section 2.2.1 on page 46, Scheme 1; dye (2) on page 47 and Table 2 on page 49.  With respect to claims 5 and 9, the Kim et al. reference teaches an aqueous red ink for ink jet printing color filters comprising the above dye of formula (2) wherein R is chlorophenyl, Solvent yellow 146, distilled water, N,N-dimethylmethanamide (i.e. N,N-dimethylformamide; surfactant) and an acrylate binder (i.e. additive).  See Section 2.3 on page 47 and Section2.4.3 and Section 3.2 on page 48.  It is the examiner’s position that N,N-dimethylformamide would act as a weak surfactant since it is a polar aprotic solvent and is also hygroscopic.  See the NPL’s N,N-dimethylformamide from ChEBI and PubChem (specifically section 3.2.14).  The red perylene dye and aqueous red ink as taught by Kim et al. appears to anticipate the present claims.

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 6, the Kim et al. reference fails to teach or fairly suggest the amounts of the components of the ink composition as claimed by applicants.  With respect to claim 7, the Kim et al. reference fails to teach or fairly suggest that the red .

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734